Citation Nr: 0519792	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  97-17 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii



THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The appellant had service in the Army National Guard and Army 
Reserve, to include active duty training (ACDUTRA) and 
inactive duty training (INACDUTRA) during the period from May 
1979 to June 1, 1983 and from June 23, 1983 to October 1995.  
Specific periods of ACDUTRA include from May 25 to August 23, 
1979, from June 2 to November 2, 1983, and from June 12 to 
24, 1993.  Service Department records show that the appellant 
earned two inactive duty points (representing two days of 
weekend drill) and zero active duty points for the period 
from December 16, 1993 to December 15, 1994.  A Pay Document 
Transmittal Letter dated in March 1994, showed that he had 
not attended drill since May 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 decision by the RO which 
denied service connection for a psychiatric disorder.  In 
April 2005, a hearing was scheduled at the RO before the 
undersigned member of the Board.  The appellant failed to 
report; however, his representative made an oral presentation 
of his appeal, and a transcript is of record.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has 
been obtained by VA.  

2.  There is no credible evidence that corroborates the 
allegations regarding the occurrence of harassment of the 
appellant during active or inactive duty for training.  

3.  The appellant does not have a psychiatric disorder, 
including PTSD, as a result of his military service.  


CONCLUSION OF LAW

The appellant does not have a psychiatric disorder, including 
PTSD, due to disease or injury which was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 101(2), (24), 1110, 
1131, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 
38 C.F.R. §§ 3.6(a), (c), (d), 3.159, 3.303, 3.304(f), 3.307, 
3.309 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Appellants Claims (hereinafter, "the Court") held, in 
essence, that VA must provide notice "upon receipt" and 
"when" a substantially complete application for benefits is 
received.  The "notice" to the claimant is to include a 
request for any information and medical or lay evidence that 
is necessary to substantiate the claim.  The "notice" also 
requires that VA will inform the claimant which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant.  VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
II also mandated that notice precede an initial unfavorable 
AOJ (agency of original jurisdiction) decision on a service-
connection claim.  The Court also specifically recognized 
that where the notice was not mandated at the time of the 
initial AOJ decision, as is the situation in this case, the 
AOJ did not err in not providing such notice specifically 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 
because an initial AOJ adjudication had already occurred.  
For the reasons enumerated below, there is no indication that 
there is any prejudice to the appellant by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
appellant.  As such, the Board concludes that any such error 
is harmless, and does not prohibit consideration of this 
matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985).  

The appellant's claim was received in September 1996.  The 
Board concludes that information and discussions as contained 
in the April 1997 rating decision, the May 1997 statement of 
the case, the January and November 2003 supplemental 
statements of the case (SSOC), and in the letter sent to the 
appellant in September 1997, and January and August 2003, 
have provided him with sufficient information regarding the 
applicable regulations.  Additionally, these documents 
notified him of his responsibility to submit evidence which 
showed that he has a psychiatric disorder which is related to 
military service; of what evidence was necessary to 
substantiate the claim for service connection; why the 
current evidence was insufficient to award the benefits 
sought, and suggested that he submit any evidence in his 
possession.  The appellant was also scheduled to testify at a 
hearing at the RO before the undersigned member of the Board 
in April 2005, but failed to report.  Thus, the appellant has 
been provided notice of what VA was doing to develop the 
claim, notice of what he could do to help his claim, and 
notice of how the claim was still deficient.  Clearly, from 
submissions by and on behalf of the appellant, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

In short, the appellant is well aware of the information and 
evidence necessary to reopen his claim and is familiar with 
the law and regulations pertaining to the claim.  See Desbrow 
v. Principi, 17 Vet. App. 207 (2004); Valiao v. Principi, 17 
Vet. App. 229, 232 (2003) (holding that failure to comply 
with VCAA constitutes nonprejudicial error "[w]here the 
facts averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision").  

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  While the Court has not 
specified how the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005).  
Therefore, to decide the appeal would not be prejudicial 
error to the appellant.  Because no additional evidence has 
been identified by the appellant as being available but 
absent from the record, the Board finds that any failure on 
the part of VA to further notify the appellant what evidence 
would be secured by VA and what evidence would be secured by 
him is harmless.  Cf. Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Law & Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. § 
3.1(d).  

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of INACDUTRA during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 
3.6(a).  

INACDUTRA includes duty (other than full-time duty) performed 
by a member of the National Guard of any State, under 32 
U.S.C. §§ 316, 502, 503, 504, or 505, or the prior 
corresponding provisions of law.  38 C.F.R. § 3.6(d)(4) 
(2004).  

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

In order to establish basic eligibility for veterans' 
benefits based upon active duty for training, the appellant 
must first establish that he was disabled from a disease or 
injury incurred or aggravated in the line of duty.  See Laman 
v. West, 11 Vet. App. 80,84-86 (1998) (rev'd on other 
grounds, D'Amico v. West, 12 Vet. App. 264 (1999)); see also 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Until 
"veteran" status is established for a period of active duty 
for training or a period of inactive duty for training, the 
presumption of soundness and the presumption of aggravation 
are not for application.  See Laruan, supra; Paulson, supra.


Factual Background & Analysis

When the appellant filed his initial application for service 
connected compensation for PTSD, in March 1994, he listed the 
onset as September 17, 1987 and June 23, 1993.  He later 
clarified that the earlier date represented an event outside 
his military service, but that subsequent to it he endured 
experiences during 6 years of Reserve service which worsened 
his condition. 

The appellant also contends that his current psychiatric 
disorder, including PTSD was caused by his unit commander's 
divulgence of confidential medical information concerning his 
mental health to his civilian employer in 1993.  The 
appellant asserts that he was fired from his job after the 
disclosure, that he has been unable to find employment and 
that he has suffered from chronic psychiatric problems ever 
since.  

At the hearing in April 2005, the appellant's representative 
argued that there was a "conspiracy" by various superiors 
against the appellant to have him dishonorably discharged 
from service.  (T p. 14).  He also claimed that evidence of 
record showed that the appellant was harassed by two 
noncommissioned officers (NCOs), and that they were 
subsequently punished for their actions.  (T p.5 & 8).  He 
suggested that the conspiracy and harassment exacerbated the 
appellant's pre-existing psychiatric disorder or, in the 
alternative, caused a separate disorder.  

After carefully considering all the evidence of record in 
light of the above criteria, the Board finds that the 
evidence does not support a finding of service connection for 
a psychiatric disorder, including PTSD, on any theory of 
entitlement claimed.  

At the outset, concerning the representative's assertions, 
the evidence of record does not show that the appellant was 
harassed or that any disciplinary action was taken against 
anyone for harassment.  The evidence referred to by the 
representative was a letter to the appellant's lawyer from 
the Inspector General, dated in August 1996, in which he 
noted that the accusations of harassment were investigated 
and that appropriate remedial action was taken.  However, 
there is nothing in the file that even remotely suggests that 
the appellant's accusations were substantiated or that any 
disciplinary action was taken against the two NCOs he accused 
of harassment.  

Similarly, his claim of a conspiracy is not substantiated by 
any objective evidence.  The record shows that the regulation 
under which the appellant's Commander initially recommended 
administrative separation was found by the Judge Advocate's 
Office to have been inappropriate and was subsequently 
revised.  However, there is nothing in the record that 
suggests a conspiracy.  On the contrary, the opinion by the 
appellant's treating psychiatrist in October 1994, that the 
appellant personalized all events with distortion of reality, 
had paranoid feelings of being wronged, and had multiple 
problems with co-workers, supervisors, and discipline, 
suggests that any claim of a conspiracy is more likely a 
manifestation of his ongoing psychiatric disorder.  (See Dr. 
Vishnevska's October 1994 report).  There are in fact 
abundant private medical records detailing the appellant's 
psychiatric care from numerous psychiatrists following the 
1987 accident, which resulted in a workers' compensation 
award.  

The service medical records compiled throughout the 
appellant's service showed no complaints, treatment, 
manifestations or diagnosis referable to any psychiatric 
problems during  the appellant's periods of National 
Guard/Reserve service, other than limited references to 
bizarre behavior during the June 1993 period of active duty 
for training.  

In contrast, the evidentiary record shows that the appellant 
was treated by private medial care providers for psychiatric 
problems related to a industrial accident as a civilian, 
beginning in 1987.  The predominant diagnosis at that time 
was PTSD; manifestations included great distress, 
irritability, loss of interest, paranoia, recklessness, 
anger, persecutory ideation, flashbacks, nightmares, phobic 
avoidance, and suicidal and homicidal ideation.  (See Dr. 
Vishnevska's December 1988 report).  

In a letter to an insurance company in December 1990, K.F. 
Iiannitello, M.D., reported the findings on psychiatric 
consultation, noting the aftermath of the appellant's 
industrial accident.  Symptoms included recurrent flashbacks, 
suicidal ideation, anger, crying spells, social withdrawal, 
threatening behavior to co-workers, headaches, nightmares, 
and feelings of persecution.  It was noted that although the 
appellant was in the Reserve, he called in sick to avoid his 
weekend drills.  

The record shows continued treatment for the symptoms by Dr. 
Vishnevska and other mental health providers through 1998.  
In August 1994, Dr. Vishnevska wrote to an insurance company 
that she treated the appellant for psychiatric problems, 
diagnosed as adjustment disorder with depression, that arose 
as a direct result of a motor vehicle accident on June 2, 
1993.  (In that letter she made no mention to the insurance 
company of the appellant's industrial accident and its 
aftermath.)  In 1994, Dr. Vishnevska reported treating the 
appellant for 3 separate disorders: in 1988, PTSD due to the 
work-related accident; in 1991, an anxiety disorder due to 
work related stress; and in 1993 and 1994 for adjustment 
disorder.  

It should be noted that the appellant never reported any of 
this information to service personnel or on any service 
examination while he was on active duty for training or 
inactive duty training, until June 1993.  In fact, on a 
retention examination in November 1990, he specifically 
denied any history of treatment for a mental condition, or 
complaints of difficulty sleeping, depression or excessive 
worry, or nervous trouble of any sort.  He stated that he was 
in good health.  Such was clearly not the case.  The record 
is clear that the appellant was severely disabled by PTSD 
linked to the industrial accident, which adversely affected 
his relationships with family, his employer and co-workers.

Service records reflect that the military officials first 
became aware of the appellant's ongoing psychiatric history 
as a result of events which occurred during his period of 
active duty for training in June 1993.  In a Memorandum of 
October 1993, the appellant's commanding officer during the 
period of the June 1993 annual training wrote that within the 
first days of such training, the appellant was apprehended 
while shoplifting a pocket knife.  When counseled, he denied 
any wrongdoing; he was referred to medics who discovered that 
he was taking "extremely potent medicine" for depression.  
The appellant claimed at that time that he was being "picked 
on."  A number of other incidents were reported, such as 
tripping and spraying paint in his eyes.  It was noted that 
thereafter, the appellant refused to perform assigned duties.

Other service records reflect that during this training the 
appellant exhibited bizarre behavior such as running with 
full knowledge of a hairline fracture in his foot and 
stopping only when ordered to do so, spraying paint directly 
into one eye, and then a week later, putting a cleaning 
solvent in the same eye.  Apparently while being treated for 
the eye injury, the appellant confided to a medical 
technician that he was contemplating suicide, and that 
information was passed on to his unit commander.  (See 
November 1993 service Memorandum).  It was noted at that time 
that the appellant had been referred to a psychiatrist and 
later it was discovered that he was already under psychiatric 
care.  

A review of the record in its entirety does not persuade the 
Board that the appellant developed a psychiatric disorder as 
a consequence of his military service.  In this regard, it is 
noted that psychiatric illnesses, such as PTSD, major 
depression and adjustment disorder, are disease processes.  
By operation of law, there is no basis upon which service 
connection could be granted for psychiatric illness manifest 
during a period of inactive duty training.  Service 
connection is permitted only for disability due to injuries, 
not diseases incurred in or aggravated on inactive duty 
training.  Brooks v. Brown, 5 Vet. App. 484 (1994); see 
VAOPGCPREC 86-90 (July 18, 1990).  

There is no credible, persuasive evidence that the onset of 
psychiatric illness, however diagnosed, was during a period 
of active duty for training, including the June 1993 period.  
Nor is there any evidence that during such period there was 
an aggravation of his pre-existing pathology, which included 
symptoms of adjustment disorder with depression attributed by 
Dr. Vishnevska to a motor vehicle accident on June 2, 1993, 
shortly before he started training.  Dr. Sword has suggested 
that the use of tracer bullets during a training exercise 
caused the appellant to have a flashback, leaving him shaky 
and nervous.  Service records do not confirm this incident, 
but even if true, the totality of the record does not reflect 
that the appellant's psychiatric disorder underwent a 
increase in severity beyond natural progression.  In fact it 
was recommended that the appellant be separated from service 
to prevent such occurrence.  

The appellant's primary contention centers around the 
disclosure of information regarding his psychiatric condition 
by an Army Captain to his employer.  He argues that the 
repercussions from this event constituted a "stressor," and 
he has submitted a number of opinions from private providers 
who likewise attributed the development of at least some 
aspect of his psychiatric disorder to this event.

With respect to such claim, the Board notes that in December 
1993, the appellant was notified by his Acting Commander that 
he was to report for a psychiatric examination in January 
1994, to determine his eligibility for continued retention in 
the Reserves.  The appellant reportedly provided a copy of 
the memo to his employer when he requested time off from his 
civilian job.  Thereafter, his employer called the unit 
commander to see if the examination could be rescheduled, 
apparently because it was a busy time and he needed the 
appellant at work, but was informed that the appellant posed 
a threat to himself and possibly to others and that the 
examination could not be rescheduled.  (See November 1996 
Staff Judge Advocate letter).  

The diagnoses on a service psychiatric examination in January 
1994, included PTSD, major depression, narcissistic and 
dependent traits.  It was noted that his present illness 
started as a result of an on-the-job injury in 1987 and that 
the appellant had been under constant care for PTSD, anxiety 
and depression, with a varying medication regimen.  The 
examiner opined that continued retention of the appellant 
could exacerbate his symptoms and be unsafe for the appellant 
and those working around him.  The examiner recommended 
against retention in the military.  The appellant was 
subsequently administratively discharged from service in 
October 1995.  

In letters of November 1996 and February 1997, Dr. Vishnevska 
wrote that at the time the appellant was fired from his 
civilian job, in April 1994, he was under no psychiatric 
treatment, and taking no medication.  She felt that the 
"unauthorized disclosure" of the appellant's psychiatric 
history to his civilian employer led to severe emotional 
distress.  

In letters of December 1996 and May 1997, Richard M. Sword, 
Ph.D, a private psychologist, attributed the development of 
major depression and panic disorder to the actions of the 
Army Reserve Captain in divulging the appellant's psychiatric 
history to his employer.  However, Dr. Sword noted that PTSD 
arose from the severe electrical shock the appellant had in 
the 1987 industrial accident.  He further stated that, during 
a training exercise in 1993, the use of tracer bullets caused 
the appellant to have a flashback, and left him shaky and 
nervous.  Reportedly the appellant reported to sick call and 
saw a social worker.  Several months later, psychiatric 
evaluation was scheduled.  In a December 1998 letter to the 
Army Review Board, Dr. Sword wrote that the appellant's pre-
existing PTSD was "aggravated" by the actions of the Army 
Reserve Captain and that the routine duties of Reserve 
service had a "domino effect," adversely impacting his 
PTSD.  

As noted above, the service records showed that the appellant 
did not have any period of inactive duty training subsequent 
to May 1993 and had no period of active duty for training 
after June 1993.  The disclosure of information was on 
December 8, 1993.  (See December 1993 Conversation Record).  
Therefore, any action taken by military authorities, and the 
consequences proceeding from such action, to include the 
development of new psychiatric symptoms or exacerbation of 
existing symptoms after the appellant lost his job, did not 
occur during or as a result of a period of qualifying 
service.  To establish service connection, there must be: (1) 
A medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of inservice 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an inservice injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  Where the law is dispositive of a 
claim, the claim should be denied because of lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

While the appellant believes that he has been treated 
unfairly and that his right to privacy was violated by 
military authorities, there is no legal basis under the VA 
laws and regulations to establish service connection, under 
the circumstances presented in this case.  His remedy, if 
there is one, lies elsewhere.  In fact, he has been advised 
on a number of occasions that VA has no jurisdiction over 
such military matters.  In sum, there is no basis upon which 
service connection for a psychiatric disorder, including 
PTSD, can be granted.  


ORDER

Service connection for a psychiatric disorder, including 
PTSD, is denied.  




		
	N. R. ROBIN
	Appellants Law Judge, Board of Appellants' Appeals


 Department of Appellants Affairs


